DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 16 is objected to because of the following informalities:  between steps S22 and S23, the conjunction, “and” is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, 10 and 14, the limitation, “a vertical distance between the first anti-collision member and a bottom end of the limiting section is smaller than a vertical distance between the mask and a lower surface of the connecting section above the mask” is unclear.  The structural relationship between the connecting section and the mask is not positively recited in the claims.  It is not clear why there is a connecting section above the mask when the connecting section is supporting the mask.
	Regarding claims 15 and 16, “the actuator assembly” and “the limiting blocks” lack proper antecedent basis.
	The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
To expedite prosecution, it is assumed that the claim language is directed to any structure located above the mask.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 2534610Y (‘610) (provided in IDS, machine translation provided with Office Action).
Regarding claim 1, ‘610 discloses a mask fork (30, Fig. 1) configured to transfer a mask (20) from a standard mechanical interface pod (Fig. 1, see page 2, second para of translation), wherein the standard mechanical interface pod comprises a plurality of supports having an L-shaped cross section, each of the plurality of supports comprises a connecting section extending horizontally and a supporting section extending vertically, and the connecting section has a bottom to which a limiting section is fixed (see annotated Fig. 3 below, many L-shapes can be formed by structures 131-134. Alternatively, the claim is directed to a mask fork, the structure of the SMIF pod is merely an intended use and no patentable weight is given), wherein the mask fork comprises a fork body and two tines (31, Fig. 1) connected to the fork body in symmetry with each other, each of the tines comprises a transfer member configured to support the mask during a transfer of the mask and anti-collision members comprising a first anti-collision member extending horizontally and a second anti-collision member extending vertically, the first anti-collision member is horizontally attached to a side of the 


    PNG
    media_image1.png
    464
    789
    media_image1.png
    Greyscale


Regarding claim 2, ‘610 discloses wherein the second anti-collision member, the first anti-collision member and a wall of the transfer member close to the second anti-collision member together form a groove (Fig. 3, groove is formed at first anti-collision member); when the mask is being taken out of or being placed into the standard mechanical interface pod by the mask fork, the limiting section is received in the groove (Fig. 3, as the fork 31 is lifted up, the limiting section would be received in the groove).
Regarding claim 3, ‘610 discloses wherein a top end of the second anti-collision member is higher than the bottom end of the limiting section when the mask fork transfers the mask from the standard mechanical interface pod (Fig. 3).
Regarding claim 4, ‘610 discloses wherein a horizontal distance between the transfer member and the supporting section is smaller than a horizontal distance between the mask and the limiting section (Fig. 3).
Regarding claim 14, ‘610 discloses a method for transferring a mask from a standard mechanical interface pod (Fig. 1) by using a mask fork (30) configured to transfer a mask (20) from a standard mechanical interface pod (Fig. 1, see page 2, second para of translation), wherein the standard mechanical interface pod comprises a plurality of supports having an L-shaped cross section, each of the plurality of supports comprises a connecting section extending horizontally and a supporting section extending vertically, and the connecting section has a bottom to which a limiting section is fixed (see annotated Fig. 3 above, many L-shapes can be formed by structures 131-134. Alternatively, the claim is directed to a mask fork, the structure of the SMIF pod is merely an intended use and no patentable weight is given), wherein the mask fork comprises a fork body and two tines (31, Fig. 1) connected to the fork body in symmetry with each other, each of the tines comprises a transfer member configured to support the mask during a transfer of the mask and anti-collision members comprising a first anti-collision member extending horizontally and a second anti-collision member .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘610 in view of Matsumoto (2005/0281639).
Regarding claim 5, ‘610 discloses the claimed invention as discussed above; however, ‘610 does not disclose wherein the transfer members are provided thereon with a plurality of supporting pads configured to support the mask.  Matsumoto discloses wherein the transfer members (31, Fig. 3) are provided thereon with a plurality of supporting pads (32, Fig. 4, 5) configured to support the mask (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art to provide pads on the transfer members to chuck or hold the mask.

Claim 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘610 in view of CN 201402365Y (‘365) (provide in IDS, machine translation provide with Office Action).

Regarding claim 8, ‘610 does not disclose any sensors.  ‘365 discloses wherein the fork body (101) is provided thereon with, sequentially along a moving direction of the actuator, a first sensor (109) and a second sensor (102), which are configured to monitor a presence of the mask as well as a status of the cylinder in such a manner that:  the first sensor is triggered while the second sensor is not triggered when the cylinder is in a retracted status (Fig. 1); the first sensor and the second sensor are both triggered when the cylinder is in an extended status and the mask is present on the tines (Fig. 2); and the second sensor is triggered while the first sensor is not triggered when the cylinder is in an extended status and no mask is present on the tines (Fig. 3, page 3 of translation).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the sensors as taught by ‘365 to the invention of ‘610 in order to detect the presence or absence of the mask as well as the status of the fork body.
Regarding claim 15, ‘610 inherently discloses that the mask is placed into the standard mechanical interface pod by holding the mask by the transfer members, inserting the tines of the transfer members, on which the mask is held into the standard mechanical interface pod and moving the tine downwards and separating from the mask.  However, ‘610 does not disclose an actuator assembly or limiting blocks.  ‘365 discloses a mask fork (Fig.1) wherein the fork body is provided with an actuator assembly comprising a cylinder (104, 105) configured to 
Regarding claim 16, ‘610 inherently discloses the steps of taking out the mask by inserting the tines into the standard mechanical interface pod, lifting up the tines until a lower surface of the mask is in contact with the transfer members, and moving out the tines.  However, ‘610 does not disclose an actuator assembly or limiting blocks.  ‘365 discloses a mask fork (Fig.1) wherein the fork body is provided with an actuator assembly comprising a cylinder (104, 105) configured to push the mask placed on the tines, and each of the tines are provided with a limiting block (111, 113) configured to limit a position of the mask.  Therefore, it would have been obvious to one of ordinary skill in the art to provide an actuator assembly comprising a cylinder and a limiting block to the invention of ‘610 in order to push the mask against the limiting block to firmly hold or grip the mask on the tines to perform the steps of inserting the tines into the standard mechanical interface pod, such that the two tines are symmetrically disposed on two opposing sides of the mask and the limiting sections of the standard mechanical interface pod or the limiting parts of the mask box are inserted into the respective 
Regarding claim 17, the claim 14 uses the alternative language, “standard mechanical interface pod or the mask box”, the claim is rejected by satisfying one alternative condition, “standard mechanical interface pod”.  Once one alternative condition has been met, the entire alternative limitation and claims can be rejected. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 9, none of the prior art of record teaches or discloses a mask fork comprising an actuator assembly comprising a push beam and two clamps symmetrically disposed at two opposing ends of the push beam; and wherein the clamps abut against two respective comers of the mask when the mask is being pushed in combination with all the limitations of claims 1, 6 and 7.
Regarding claim 10, none of the prior art of record teaches or discloses a mask box for use with a mask fork comprising first and second anti-collision members as claimed and the mask box comprising a top plate, side walls, a base plate and a support seat configured to support a mask, wherein each of the side walls is attached with a barrier comprising a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (10,908,497) is cited to show the state of the art regarding a mask box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	February 27, 2021